DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is a notice of allowability in response to Remarks and Amendments filed on 1/21/2022, and approved terminal disclaimer on 1/21/2022.  Claims 1-8 and 10-20 are allowed.


				Response to Amendment
The amendment filed on 1/21/2022 cancelled claim 9.  No claims were previously cancelled.  No new claims are added. Claims 1-8, 10-20 have been amended.  Therefore, claims 1-8, 10-20 are examined and allowed.                

Applicant’s amendments made to claim 14, 18-19 filed on 1/21/2022 are sufficient to overcome the 112 2nd rejections, set forth in the previous office action.  Therefore, Examiner withdraws 112 rejections.  

Applicant’s amendments and arguments filed on 1/21/2022 are sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner withdraws Alice 101 rejections on claims 1-8, 10-20 under 35U.S.C.101.  

Terminal Disclaimer
The terminal disclaimer filed 1/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application numbers 16/838021, now Patent No. 11, 107, 098 has been reviewed and approved on 1/21/2022.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-8, 10-20 are deemed to be allowed in light of the amendments and argument filed 1/21/2022, and the terminal disclaimer submitted approved on 1/21/2022.  


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments and arguments presented (Remarks filed on 1/21/2022) are deemed to be persuasive as the combination of elements, the claim as a whole, recite the specifics how the computer/server system control/utilize the separation of the foreground from the  background to identify more objects and their correlation to one another, thus enhancing categorizing the one or more objects identified in the one or more captured content based on if the one or more identified objects are in the 

After reviewing the Applicant’s disclosure as well as the amended claimed limitations that are included in the pending claim language, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an abstract idea. The claimed invention integrates the judicial exception into a practical application. 

Applicant’s Specification [0082, 0083, 0088] notes that the content server performs background segmentation, noise filtering, as well as foreground segmentation into regions of interests, such as those containing moving objects, and further determination of foreground and background to calculate a reference reflectance characteristic to identify objects in the foreground and the background and transforming different formats of the captured objects/content to a standard/compatible format.

Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. The claimed subject matter satisfies the following improvements to the computer-related technology or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a 


Additionally, upon further search, and for the reasons presented by Applicant, claims 1-8, 10-20 are deemed to be allowable over the prior art of record. In interpreting the amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.

The invention is to enable the use of captured media to identify various objects for content recognition and data categorization and further allows the user who has one or more brand identifiers associated with their user profile to receive information about second associated entities that may be of interest to them such as other brands or logos of other companies that appear in captured content that also features the brand identifiers to determine if their product has deviated from any additional products. 


The closest prior art 
Rathod (US 2018/0350144), 
Systrom at al. (US 2014/0279068), 
Lee et al. (US 2008/0147730),
Agarwal et al. (Agarwal, 2015/0186532), 
Lee at al. (hereinafter, Lee569, US 2008/0077569), 
Steinberg et al. US 2010/032954), 
Bjontegard (US 2014/0171039),
Neven (US 2007/0159522, image-based contextual ad),
are cited or referenced pertinent to applicant’s disclosure.

The Examiner notes that the closet prior art of Rathod (US 2018/0350144) states that simulating virtual world of the real-world or real-life activities in virtual world or real life simulator or generating a virtual world based on real environment, Rathod further discloses identifying a date and time from a match between augmented reality screening by a user or from a photograph taken by the user and received scanned data or captured photo of the real world object associated with an exchange image file format data associated with the server's current date and time.  

However, Rathod is silent to teach the claimed feature related to separate the background and foreground in a digital image to identify more objects and their correlation to one another.  Rathod does not suggest to identify one or more second brand identifiers from the one or more identified objects and thus Not to determine a brand deviation.

Systrom at al. (US 2014/0279068) discloses linking images in Social feeds to branded content by loading an image to a social networking system; receiving, from a first user, a tag including identification of an item visible in a particular region of the image; associating the tag with the particular region of the image; based on the tag, correlating 
the image in the Social feed by a second user, directing the second user to brand content specified by the particular brand, however, Systrom fails to teach searching a database to identify a second brand identifier from the identified objects based on the transformed extracted data, and thus Not to suggest the brand deviation when a predetermined number of the one or more captured content include the one or more second brand identifiers a predetermined percentage more than the at least one brand identifier.

Lee teaches providing location-specific image information by capturing an image of an object from a mobile device, further recognizing a building in the image, identifying a business associated with the building, retrieving an advertisement associated with the business, and overlaying the advertisement at a location of the building in the image.  A list of contacts can also be retrieved from an address of the recognized building and displayed on the mobile device.  However, Lee also fails to disclose the required claimed feature of receiving second associated entities/potential associated brand identifiers that may be of interest to them such as other brands or logos of other companies that appear in captured content in a specific geographic region, time period.

Agarwal is directed to enable the presentation to a user of news articles or other content that is of likely interest to a user and that is temporally and/or geographically relevant to the user's location or region of interest.  A news delivery system includes an ingest 

The closet referenced but not cited prior art, Steinberg et al. (US 2010/0329549) discloses separating foreground/background separation in a digital image of a scene.  Steinberg suggests to provide a first map comprising one or more regions provisionally defined as one of foreground or background within the digital image; and providing a subject profile corresponding to a region of interest of the digital image. The provisionally defined regions are compared with the subject profile to determine if any of the regions intersect with the profile region. 
However, there is no teaching in Steinberg about identifying objects in background/foreground based on the within/outside a threshold of a reference reflectance characteristic.

        
After an exhaustive Non-Patent Literature search, the Examiner cites the following document: 
 “Comparative values of variables related to brand logos”, by Giorgio P. De Marchis, José M. Reales-Avilés and María del Prado Rivero, in 


While GDe discloses visual elements (a unique brand name, isotypes/symbol) of a brand and functions as the visual and symbolic representation of a brand’s image. The brand name generally is the main element of the brand, isotype also play a relevant role in building brand equity and especially brand awareness create a better feeling of connection with the consumers than the brand name, especially perceived benefits of self-identity and ego expression, GDe further discloses several symbol-related variables, but GDe fails to disclose the claimed arrangement preceding any identifying consumer from the identified potential associated brand identifiers to determine a brand correlation between the at least one brand identifier and the one more potential associated brand identifiers. It fails to disclose and/or suggest the possible allowable subject matter of the claimed invention.


However, none of the cited prior art references, taken alone or in combination with other references fairly discloses or suggests the following claimed features in amended independent claim 1:
designating a non-intersecting region as foreground when a non-intersecting region reflectance characteristic is determined to be within a threshold of a reference reflectance characteristic and designating the non-intersecting region 
searching the one or more databases, in response to the transformed extracted data, to identify one or more second brand identifiers from the one or more identified objects; and 
determining a brand deviation when a predetermined number of the one or more captured content include the one or more second brand identifiers a predetermined percentage more than the at least one brand identifier."


However, none of the cited prior art references, taken alone or in combination with other references fairly discloses or suggests the following claimed features in amended independent claim 15:
designating a non-intersecting region as foreground when a non-intersecting region reflectance characteristic is determined to be within a threshold of a reference reflectance characteristic and designating the non-intersecting region as a background when the non-intersecting region reflectance characteristic is determined to be outside a threshold of the reference reflectance characteristic;


None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person 

As such, claims 1-8, 10-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


                                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681